Citation Nr: 1524509	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  At some point after the issuance of the Houston RO's rating decision, the Veteran moved from Texas to California, and jurisdiction over the case was transferred to the RO in Los Angeles, California, which certified this appeal to the Board.  

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  Apparently, the Veteran also requested an in-person Travel Board hearing, but he withdrew this request in April, 2014, and indicated that he preferred a videoconference hearing instead.  Pursuant to this request, a videoconference hearing was scheduled for May 6, 2015.  The Veteran failed to appear for the hearing and, since then, he has neither requested to have the hearing rescheduled, nor has he offered any explanation for his failure to appear.  For this reason, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.705(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims to suffer from PTSD, which he attributes to a traumatic incident in August 1968, when he was serving with the Army at Fort Benning, Georgia.  According to the Veteran, he was in a bathroom at Fort Benning when he was physically attacked by a group of soldiers, who beat him and attempted to sexually assault him, but were interrupted when another person entered the bathroom.  The Veteran has stated that he never reported this incident, but that it has caused lasting emotional and psychological difficulties ever since.

For assistance in deciding whether the Veteran's claimed psychiatric disability is related to his service in the Army, the AOJ arranged for the Veteran to be examined by a VA psychologist in September 2010.  The examiner reviewed the claims file, summarized the Veteran's statements relating to the incident, and noted the Veteran's post-service medical treatment for depressive symptoms.  In her report, the examiner concluded that it was at least as likely as not that the Veteran was assaulted in service, but his current symptoms did not meet the diagnostic criteria for PTSD.  The examiner agreed that the Veteran had a psychiatric disorder of some kind, referring to a "mood disturbance" and to "depressive symptoms."  In the examiner's opinion, the incident described by the Veteran is "less likely than not the primary cause of the mood disturbance."  To support this conclusion, the examiner emphasized that, in a report of medical history completed by the Veteran shortly before he enlisted in the Army, "he endorsed depression and anxiety . . . suggesting he was experiencing some emotional difficulties prior to exposure to any military-related traumatic events.  The [V]eteran's reported family history of depression and anxiety in his mother suggests mood symptoms could have arisen independently and in the absence of any particular stressor."  The examiner also indicated that there was no indication that the in-service events described by the Veteran permanently aggravated his pre-existing depressive disorder.

It is unclear from the opinion whether there is clear evidence that an acquired psychiatric disorder existed prior to or during service, or whether there were simply psychiatric symptoms that required some treatment.

In essence, the examiner concluded that the reason it was unlikely that the Veteran's current psychiatric disorder was caused by the August 1968 incident was that the Veteran was already experiencing pre-existing depressive symptoms when he joined the Army.  This reasoning potentially implicates the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111 (2014).  It is necessary to remand this case, in order to obtain a clearer picture of whether the psychiatric symptoms might be evidence of a pre-service psychiatric disorder, or whether those findings are merely situational symptoms. 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  

To conclude, as the September 2010 VA examiner did, that there was "no indication" that the Veteran's pre-existing depressive symptoms were permanently aggravated by service is not enough to rebut the presumption of soundness.  For this reason, the Board will remand this appeal to obtain an addendum opinion.  In addressing the issue of whether any pre-existing psychiatric disability was not aggravated by service, it will be helpful if the addendum opinion compares the reports of medical history completed by the Veteran at the time of his pre-induction medical examination and at the time of his separation from the Army.  As the examiner correctly noted, on his pre-induction report in October 1967, the Veteran indicated a history of "depression or excessive worry" and "excessive drinking habit", but he checked "no" next to text indicating "nervous trouble of any sort" and "frequent or terrifying nightmares."  On his September 1968 medical history report, just before his discharge from the Army, the Veteran checked "yes" next to text indicating both "nervous trouble of any sort" and "frequent or terrifying nightmares."  Any opinion on whether clear and unmistakable evidence proves that the Veteran's current disability was not aggravated by service should address the fact that the Veteran's September 1968 medical history report indicated the presence of symptoms which the Veteran denied experiencing prior to service.

Moreover, it is possible there exist other records which might be probative as to this matter.  At the time of his examination with the VA he reported hospitalizations and treatment through Kaiser Permanente in the 1970's and 1980's.  On a release form he indicated that he had never mentioned this incident to anyone.  It is not clear that he was fully informed that records of continued or earlier psychiatric treatment might otherwise be probative to the claim.  As such, he should be asked to identify the location and approximate dates of any psychiatric treatment, and provide release forms that might allow Kaiser records to be sought.  If he received any other treatment (including from the VA) those records should be obtained.  Reportedly he has been treated by the VA since about 2009.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide locations and approximate dates of treatment from all psychiatric care from the date of separation from service to the present.  Specifically, information concerning the Kaiser treatment should be solicited and attempts to obtain those records.  Records of VA treatment beginning in 2009 should also be sought.  All attempts to obtain records should be documented in the claims folder.  If attempts to obtain records are unsuccessful, appellant should be notified in accordance with applicable procedures.

2.  Thereafter, and whether or not records are obtained, request an addendum opinion from the September 2010 VA examiner.  If, for any reason, the September 2010 VA examiner is not available, an opinion should be requested from an equally qualified person.  The examiner should be provided with copies of all of the Veteran's mental health treatment records, including records of any treatment since the September 2010 examination.  The examiner is requested to review all records and respond to the following:

(a)	What is the most appropriate psychiatric disorder at this time?
(b)	Is there unequivocal evidence that this or any other acquired psychiatric disorder existed prior to entry into service?
(c)	If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?  In answering this question, the examiner should compare the psychiatric symptoms identified in the Veteran's pre-induction and separation reports of medical history, particularly the indication of symptoms of "nervous trouble of any sort" and "frequent or terrifying nightmares" on the Veteran's September 1968 report of medical history, which were not identified as part of the Veteran's medical history in the pre-induction report. 
(d)	If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

A comprehensive medical rationale is requested in response to all opinions and findings entered.  If it is determined that the matters cannot be fully addressed without an examination, such examination should be scheduled.

3.  Readjudicate the matter.  To the extent the benefits sought are not granted.  Provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond thereto.  Thereafter the case should be returned to the Board for further appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






